United States Court of Appeals
          For the Eighth Circuit
      ___________________________

              No. 15-2042
      ___________________________

                Lucas Hernandez

      lllllllllllllllllllll Plaintiff - Appellee

                         v.

 Bridgestone Americas Tire Operations, LLC

    lllllllllllllllllllll Defendant - Appellant
       ___________________________

              No. 15-2428
      ___________________________

                Lucas Hernandez

     lllllllllllllllllllll Plaintiff - Appellant

                         v.

 Bridgestone Americas Tire Operations, LLC

    lllllllllllllllllllll Defendant - Appellee
                   ____________

  Appeals from United States District Court
for the Southern District of Iowa - Des Moines
                ____________
                           Submitted: February 10, 2016
                               Filed: May 13, 2016
                                 ____________

Before SHEPHERD, BEAM, and KELLY, Circuit Judges.
                           ____________

BEAM, Circuit Judge.

       Bridgestone Americas Tire Operations, LLC (BATO) appeals the district
court's grant of summary judgment in favor of Lucas Hernandez on his Family
Medical Leave Act (FMLA) interference claim. The district court held that absences
for overtime shifts should not have been deducted from Hernandez's FMLA
entitlement because the overtime shifts were voluntary and thus, not included in his
FMLA allotment. Hernandez cross-appeals the district court's ruling on attorneys'
fees and expenses. In response to Hernandez's motion seeking $113,586 in attorneys'
fees and expenses, the district court reduced the award to $76,318. For the reasons
discussed below, we affirm.

I.    BACKGROUND

       BATO designs, manufactures, and sells tires for a wide variety of applications
in a number of North American manufacturing facilities. BATO hired Hernandez in
2003 as an hourly production worker. In 2004, Hernandez became a tire builder; he
held this position until he was terminated in August 2012. BATO has an attendance
program for all hourly employees that was negotiated with the Union and
incorporated into the collective bargaining agreement (CBA). When an employee
fails to report for a shift, regular or overtime, it is considered an "incident of
absence." When an employee is unable to work, he or she must notify plant security,
and the guard then records the employee's reported reason for the absence on a call-
off log. BATO's attendance program follows a progressive discipline program. After

                                         -2-
five incidents of absence in a nine-month period, the employee is required to attend
counseling. If an additional incident of absence occurs after counseling and within
nine months of the previous incident, the employee is issued a written warning (Step
1). If an additional incident of absence occurs after the written warning and within
nine months of the previous incident, the employee receives a written reprimand (Step
2). If an additional incident of absence occurs after the written reprimand and within
nine months of the previous incident, the employee receives a final written warning
(Step 3). If an additional incident of absence occurs after the final written warning
and within nine months of the previous incident, the employee is terminated (Step 4).
At each step of the discipline process the employee and Union may provide
documents or information to explain the absence. An absence will be excused for
approved FMLA leave, accident and sickness leave, jury duty, and bereavement.

        Work schedules for hourly production employees are published in October and
do not change throughout the year. Employees have the same schedule from
November 1 through October 31 of the following year. Because BATO requires
continuous manufacturing operations, overtime shifts are often necessary. Overtime
is based on the plant's staffing and production needs, and the overtime selection
process is controlled by the CBA. When overtime is needed, BATO posts an
overtime sign-up sheet in the department. Tire builders are then allowed to indicate
their interest and availability on the overtime sheet. BATO selects employees from
the list based on seniority and the number of overtime hours an employee has worked
in that year. The list of selected tire builders is then posted in the department.
Employees are required to check the list and if selected, are required to be present and
work the twelve-hour shift unless allowed to leave early due to diminished
production. If an employee fails to report for an overtime shift, he is subject to
discipline under the attendance program unless the absence is excused. If the
employee misses for an FMLA-qualifying reason, the twelve-hour overtime shift is
deducted from the employee's FMLA entitlement.



                                          -3-
      During orientation, all employees are notified of their rights under the FMLA.
Human Resources makes all decisions regarding FMLA leave. When an employee
needs FMLA leave, he fills out a form to request leave and is notified of his rights
under the FMLA. In July 2010, Hernandez requested and was approved for
intermittent FMLA leave to care for his son who suffers from asthma. In November
2011, he requested additional intermittent FMLA leave. Human Resources based
Hernandez's FMLA leave on his fixed work schedule as a tire builder. He was
scheduled to work twelve-hour shifts and forty-two-hour workweeks.1 A forty-two-
hour workweek gave Hernandez 504 hours of FMLA leave beginning in November
2011.

       Between October 31, 2011, and July 15, 2012, Hernandez missed work fifty-
four times. Six of those absences were overtime shifts. Forty-two of the missed days
were excused under the attendance program as FMLA leave or accident and sickness
leave. Six absences were unexcused, which resulted in counseling under BATO's
attendance program. He had another non-FMLA, unexcused absence on January 13,
2012, for which he progressed to Step 1 of BATO's attendance program and received
a written warning. Hernandez exhausted his 504 hours of FMLA leave on July 10,
2012. He then missed two overtime shifts on July 11, 2012, and July 12, 2012, for
FMLA-qualifying reasons. However, because Hernandez had exhausted all of his
FMLA leave on July 10, 2012, the July 11 and July 12 absences counted as
unexcused absences under the attendance program. Hernandez contacted the Human
Resources Manager, Samantha Peterson, to notify her that he missed work to care for
his son. She informed him that he had exhausted his FMLA leave on July 10.
Peterson followed up with Hernandez regarding his FMLA leave in a formal letter
dated July 17, 2012.


      1
       Hernandez was scheduled for three twelve-hour shifts one week (thirty-six
hours) and four twelve-hour shifts the next week (forty-eight hours). BATO pays
employees who work this schedule for forty-two hours of work each week.

                                        -4-
        Because of the July 11 and July 12 absences, Hernandez progressed to Step
2 and Step 3 of the attendance program, receiving both a written reprimand and a
final written warning. He chose not to file grievances over any of these absences or
the resulting discipline. Hernandez failed to report for his regular shifts on July 13
through July 15 and thus, advanced to the final step of BATO's attendance program,
termination. On August 2, 2012, Hernandez and a Union representative met with Jeff
Higgins, the plant's Labor Relations Manager. At the meeting, Hernandez submitted
a doctor's note from July 25 stating that he missed work on July 9 through 15 to care
for his son. In accordance with the CBA, Hernandez returned to work on August 6,
2012, after an Article 12 cooling-off period. BATO reviewed Hernandez's file and
Jim Funcheon, BATO's Division Human Resources Manager, terminated Hernandez
because he had progressed through all the steps of the attendance program.
Hernandez then filed a grievance challenging his termination but failed to pursue the
grievance to arbitration.

        Hernandez filed a petition in Iowa state court on May 8, 2013, claiming BATO
violated his rights under the FMLA. BATO removed the case to federal district court,
and both parties filed motions for summary judgment. The district court ruled in
favor of BATO on Hernandez's FMLA discrimination, retaliation, and harassment
claims, but ruled in favor of Hernandez on his FMLA interference claim. The court
held that absences for missed overtime shifts should not have been deducted from
Hernandez's FMLA entitlement because he initially volunteered for the sporadic
overtime. Moreover, because BATO treated Hernandez's occasional overtime as
voluntary for purposes of calculating his FMLA-leave allotment, it must also treat the
overtime hours as voluntary for purposes of deducting hours from his FMLA
entitlement. A jury trial on damages for the FMLA interference claim resulted in an
award of $75,681. Hernandez also received liquidated damages and reinstatement.
He then filed a motion seeking $105,662 in attorneys' fees and expenses, and later
filed a motion for supplemental attorneys' fees and expenses requesting an additional
$7,924, for a total of $113,586 in attorneys' fees and expenses. The district court

                                         -5-
reduced the fee award to $76,318. BATO now appeals the district court's decision
to grant Hernandez summary judgment on the FMLA interference claim. Hernandez
cross-appeals regarding attorneys' fees and expenses.

II.   DISCUSSION

       We review the district court's grant of summary judgment de novo, viewing the
evidence in the light most favorable to the nonmoving party. Pulczinski v. Trinity
Structural Towers, Inc., 691 F.3d 996, 1001 (8th Cir. 2012). A grant of summary
judgment is only proper if "there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law." Id. (quoting Fed. R. Civ. P. 56(a)).
We also review federal statutes, like the FMLA, de novo. Breneisen v. Motorola,
Inc., 656 F.3d 701, 704 (7th Cir. 2011). The abuse-of-discretion standard, however,
is used when reviewing a district court's award of attorneys' fees and expenses.
Marez v. Saint-Gobain Containers, Inc., 688 F.3d 958, 965 (8th Cir. 2012).

       Under the FMLA, which Congress adopted "to balance the demands of the
workplace with the needs of families," 29 U.S.C. § 2601(b)(1),"an eligible employee
shall be entitled to a total of 12 workweeks of leave during any 12-month period" for
certain reasons, such as the need to care for a child. Id. § 2612(a)(1)(C). FMLA
leave to care for a child "may be taken intermittently or on a reduced leave schedule
when medically necessary." Id. § 2612(b)(1). It is "unlawful for any employer to
interfere with, restrain, or deny the exercise of or the attempt to exercise, any right
provided under [the statute]." Id. § 2615(a)(1) (emphasis added). To succeed on an
FMLA interference claim, Hernandez must prove the following: "(1) [Hernandez]
was an eligible employee; (2) [BATO] was an employer as defined by the FMLA; (3)
[Hernandez] was entitled to FMLA leave; (4) [Hernandez] gave [BATO] notice of his
intent to take FMLA leave; and (5) [BATO] denied [Hernandez] FMLA benefits to
which he was entitled." Beatty v. Custom-Pak, Inc., 624 F. Supp. 2d 1045, 1052
(S.D. Iowa 2009). Only the last element of the claim is disputed.

                                          -6-
      A.     Voluntary Versus Mandatory Overtime

       To determine whether BATO denied Hernandez FMLA benefits by deducting
missed overtime hours from his FMLA entitlement, we must first decide whether the
overtime was voluntary or mandatory. BATO argues that the district court erred in
holding that Hernandez's overtime was voluntary, claiming specifically that the
district court misapplied 29 C.F.R. § 825.205(c). We agree.

         Under the federal regulations "[v]oluntary overtime hours that an employee
does not work due to an FMLA-qualifying reason may not be counted against the
employee's FMLA leave entitlement." 29 C.F.R. § 825.205(c) (emphasis added).
Conversely, "[i]f an employee would normally be required to work overtime, but is
unable to do so because of a FMLA-qualifying reason that limits the employee's
ability to work overtime, the hours which the employee would have been required to
work may be counted against the employee's FMLA leave entitlement." Id. Thus, the
crux of the issue is the definition of "voluntary." BATO argues that its overtime
selection process makes overtime shifts, which begin as voluntary, mandatory after
BATO selects employees for the shifts. BATO posts a sign-up sheet, and employees
indicate their interest in, and availability to be selected for, overtime. BATO then
selects employees to work. After the selection is made, employees are required to be
present and work the shift. Failing to report for an overtime shift, just like a regular
shift, counts as an incident of absence under BATO's attendance policy. Hernandez
argues that the overtime shifts are voluntary because (1) employees volunteer for the
shifts, implying that the shifts are not mandatory for employment, and (2) the shifts
are not part of the employee's normal workweek.

      Case law suggests that the particular overtime selection process used by the
employer can make originally voluntary overtime shifts mandatory. Mann v. Frank,
7 F.3d 1365 (8th Cir. 1993), involved a Seventh Day Adventist who could not work
on Fridays or Saturdays because of her religion. To be assigned overtime, the

                                          -7-
employees signed up on an "Overtime Desired List." Id. at 1367. When overtime
work was needed, the employer picked a person from the list based on the skills
required for the position. Id. Mann placed her name on the list, and when an
overtime shift was needed she was selected from the list as the only employee on the
list with the necessary skills. Id. at 1367-68. However, the shift fell on a Friday and
Saturday. Id. at 1368. She did not show up for the shift and was suspended for seven
days without pay for being "absent without leave." Id. This court dismissed her
discrimination claim, implying that once selected from an overtime list on which an
employee voluntarily places her name, the employee must work or be subject to
discipline. Id. at 1370. The sign-up process made the originally voluntary overtime
shifts mandatory.

       The district court relied on Mays v. American Electric Power, No. 2:08-cv-
1124, 2010 WL 3667006 (S.D. Ohio 2010), belaboring the point that Mays, unlike
Hernandez, was required to work a certain amount of overtime, which made it
acceptable to deduct missed hours from Mays's FMLA entitlement. Id. at *1, *10.
However, Mays also stands for the proposition that certain overtime hours were only
mandatory once the employee was selected. As part of Mays's job he had to work
overtime and respond to calls after hours if he was selected. Id. at *1. The court held
that the employer "correctly charged missed overtime hours to Plaintiff's FMLA
leave" because without an FMLA-qualifying reason for the absence, he would have
been expected to work. Id. at *10. For Mays, overtime was a regular part of his job
when and if he was selected; thus, the court considered Mays's overtime mandatory.
Although the overtime selection process in Mays differed from that at BATO, in both
situations selection for overtime was a prerequisite to the employee being required
to work the shift. Thus, both Mann and Mays suggest that even if overtime is not
consistent or included in the employment contract, mandatory overtime can be
implied by custom or procedure.




                                         -8-
        In finding that Hernandez's overtime was voluntary, the district court also
relied heavily on a 1999 opinion letter from the Department of Labor (DOL). The
letter states:

      If overtime hours are on an "as needed basis" and are not part of the
      employee's usual or normal workweek, or is voluntary, such hours
      would neither be counted to calculate the amount of the employee's
      FMLA leave entitlement nor charged to the employee's FMLA leave
      entitlement. Where overtime hours are not part of the employee's usual
      or normal workweek, disciplinary action may not be taken against an
      employee for being unable to work overtime as a result of limitations
      contained in a medical certification obtained for FMLA purposes.

Opinion Letter Family Medical Leave Act, FMLA-107, 1999 WL 1002421, at *1
(July 19, 1999) [hereinafter Opinion Letter]. This opinion stresses that voluntary is
a synonym for "not part of the employee's usual or normal workweek." This is an
agency's interpretation of its own regulation and thus informs our analysis. We defer
to the agency's opinion contained in any agency document, even something with as
little precedential value as a DOL legal brief. Talk America, Inc. v. Mich. Bell Tel.
Co., 131 S. Ct. 2254, 2261 (2011). Like the district court, we agree with the opinion's
definition of voluntary. However, we depart from the district court in applying the
definition to the facts of this case. Here, it is clear that BATO did not require
Hernandez to work a specified amount of overtime. He had the option to choose
overtime shifts if he so desired. Thus, overtime was not part of his regular workweek.
However, if Hernandez signed up and was selected for overtime, he was then required
to work unless he had an excuse. The selected overtime shift became mandatory and
was treated as a part of Hernandez's "usual or normal workweek."

       Finally, the DOL's Final Rule, published before the adoption of 29 C.F.R. §
825.205(c), provides further insight into the meaning of "voluntary." The Final Rule
states, "The Department agrees that the appropriate focus is whether the employee


                                         -9-
would have been required to work the overtime hours but for the taking of FMLA
leave . . . ." The Family Medical Leave Act of 1993, 73 Fed. Reg. 67934-01, 67979
(Nov. 17, 2008) [hereinafter Final Rule] (emphasis added). If the employee would
have been required to work, the overtime is mandatory. Id. Had Hernandez not taken
FMLA leave, he would have either been required to work the overtime hours he
signed up for or been disciplined. The fact that BATO disciplines employees for
missed overtime shifts, just like missed regular shifts, further illustrates that once the
employee is selected for the shift, he is required to work. At BATO, failing to work
an assigned shift is considered an incident of absence, which is recorded on the
employee's record. Thus, according to the Final Rule, Hernandez's overtime was
mandatory.

       Based on BATO's overtime procedure, case law, and the statutory language,
legislative history, and implementing regulations of the FMLA, we conclude that
Hernandez's overtime hours were mandatory. Therefore, hours missed for FMLA-
qualifying reasons were correctly deducted from Hernandez's FMLA leave
entitlement.

      B.     FMLA Entitlement

      BATO was correct to treat overtime as part of Hernandez's usual or normal
workweek and deduct missed shifts from his FMLA leave. However, because the
overtime was mandatory, Hernandez's overtime hours should have also been included
when calculating his total FMLA-leave allotment. Opinion Letter, 1999 WL
1002421, at *1. BATO's failure to do so "denied [Hernandez] FMLA benefits to
which he was entitled." Beatty, 624 F. Supp. 2d at 1052.

      The DOL intended for hours missed for FMLA-qualifying reasons to be
deducted from the employee's FMLA-leave entitlement only if those hours were



                                          -10-
included in the employee's leave allotment. See Final Rule, 73 Fed. Reg. at 67979.
The Final Rule before § 825.205(c) was promulgated expresses this desire, stating:

      The Department points out that overtime is factored into the FMLA
      entitlement because both the entitlement and the leave usage rate are
      based on the employee's required (i.e., scheduled) hours of work. The
      Department believes it is fair, therefore, that overtime not worked be
      counted against the FMLA entitlement when the employee would have
      been required to work the overtime hours but for the use of FMLA
      leave.

Id. Mandatory overtime, or overtime that is a part of the employee's normal
workweek, is to be included in the calculation of FMLA leave "even where the
employer may not know in advance of the workweek when overtime will be
scheduled or how much overtime will be worked that week." Opinion Letter, 1999
WL 1002421, at *1.

       Because the district court decided that Hernandez's overtime was voluntary, it
did not discuss the consequences that would have resulted if it had concluded, as we
now conclude, that the overtime was mandatory. The district court did, however, note
the inconsistency between the allegedly mandatory overtime and the amount of
overtime hours Hernandez received. The district court correctly stated, "After
treating plaintiff's occasional overtime shifts as 'voluntary' for purposes of calculating
the allotment, however, BATO cannot then choose to treat them as [anything] other
than 'voluntary' under § 825.205(c)." The converse of that statement is also true. We
hold that BATO's overtime selection process made the overtime mandatory. Thus,
instead of holding that "BATO inappropriately deducted from plaintiff's annual
allotment for scheduled overtime shifts plaintiff missed due to an FMLA-qualifying
purpose," as the district court held, we now hold that BATO interfered with
Hernandez's rights under the FMLA by improperly calculating his FMLA-leave
entitlement.


                                          -11-
       In regards to the FMLA-leave calculation, the district court incorrectly opined
that "[b]ecause defendant could not have contemplated plaintiff's overtime hours with
any degree of certainty, it correctly declined to account for those hours in plaintiff's
annual FMLA allotment." Even when an employee's schedule is inconsistent, the
FMLA provides a method for calculating the correct amount of FMLA leave so that
deducting missed overtime hours from the employee's FMLA leave entitlement is fair
to both the employee and the employer. 29 C.F.R. § 825.205(b)(3). The FMLA
calculates leave for employees with varying schedules as follows:

      If an employee's schedule varies from week to week to such an extent
      that an employer is unable to determine with any certainty how many
      hours the employee would otherwise have worked (but for the taking of
      FMLA leave), a weekly average of the hours scheduled over the 12
      months prior to the beginning of the leave period (including any hours
      for which the employee took leave of any type) would be used for
      calculating the employee's leave entitlement.

Id. Given that Hernandez's overtime hours varied from week to week, BATO should
have calculated Hernandez's FMLA leave in accordance with § 825.205(b)(3).
Instead, Hernandez's overtime hours were not considered at all. By scheduling
mandatory overtime hours that were not included in Hernandez's FMLA-leave
allotment and yet were deducted from his FMLA entitlement when he missed an
overtime shift, "[BATO] denied [Hernandez] FMLA benefits to which he was
entitled." Beatty, 624 F. Supp. 2d at 1052.

      C.     Attorneys' Fees and Expenses

      Hernandez cross-appeals arguing that the district court erred in reducing
attorneys' fees and expenses. First, Hernandez claims that the district court erred
when it reduced Hernandez's recoverable fees for lack of success on some of his
claims. We disagree. "When a plaintiff has prevailed on some claims but not on


                                         -12-
others, the plaintiff may be compensated for time spent on unsuccessful claims that
were related to his successful claims, but not for time spent on unsuccessful claims
that were 'distinct in all respects from his successful claims.'" Emery v. Hunt, 272
F.3d 1042, 1046 (8th Cir. 2001) (quoting Hensley v. Eckerhart, 461 U.S. 424, 440
(1983)). The district court held that Hernandez brought three separate claims but
found that the three claims shared core facts. Thus, the court decreased Hernandez's
attorneys' fees by only 20% instead of the 50% BATO requested. The standard for
reviewing an award of attorneys' fees is "abuse of discretion," Marez, 688 F.3d at
965, and thus, the court "necessarily has discretion" to "reduce the award to account
for the limited success." DeGidio v. Pung, 920 F.2d 525, 533 (8th Cir. 1990)
(quoting Hensley, 461 U.S. at 436-37). Accordingly, the district court did not abuse
its discretion in reducing Hernandez's fee request by 20%.2

       Second, Hernandez argues that the district court erred when it reduced his
recoverable expenses by 20%. We disagree. The district court found that scanning
costs were noncompensable, administrative costs should have been included in the
firm's overhead, and the law firm charged excessive law clerk fees. The district court
gave a well-articulated reason for its reduction in expenses. Thus, there was no abuse
of discretion.

       Third, Hernandez argues that the district court erred when it excluded costs for
computerized legal research (CLR). We disagree. The district court relied on
Leftwich v. Harris-Stowe State College, 702 F.2d 686, 695 (8th Cir. 1983), where this
circuit held "that computer-aided research, like any other form of legal research, is
a component of attorneys' fees and cannot be independently taxed as an item of cost

      2
      The district court's order states that it "decrease[d] Plaintiff's attorneys' fees
by 20%." However, the district court first reduced Hernandez's requested fee of
$113,586 by $4,560 due to excessive expenses, leaving $109,026. It then directed
judgment for attorneys' fees and expenses in the amount of $76,318, which is a 30%,
not 20%, reduction reflecting Hernandez's limited success.

                                         -13-
in addition to the attorneys' fee award." Leftwich, however, was "decided when CLR
was in its infancy" and when including online research in attorneys' fees was the
prevailing practice. Ludlow v. BNSF Ry. Co., 788 F.3d 794, 804-05 (8th Cir. 2015).
Now, however, "CLR research expenses are separately billed in many communities,
a practice that can be readily defended because '[t]he cost of online research is
normally matched with reduction in the amount of time an attorney researches,' or
with better quality research." Id. at 805 (alteration in original) (quoting In re
UnitedHealth Group Inc. S'holder Derivative Litig., 631 F.3d 913, 919 (8th Cir.
2011)). Thus, this circuit has recently upheld awards for "reasonable CLR costs."
Id.; In re UnitedHealth Group Inc., 631 F.3d at 919. However, "when faced with
conflicting panel opinions, the earliest opinion must be followed." Mader v. United
States, 654 F.3d 794, 800 (8th Cir. 2011). Thus, under Leftwich, the district court's
decision to exclude CLR costs was not an abuse of discretion.

III.   CONCLUSION

       The judgment of the district court is affirmed.
                      ______________________________




                                        -14-